Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Liptak on 01/13/2021.

The application has been amended as follows: 
In claim 1, line 6, after “imaging agent,” insert --- a chelating agent, ---
In claim 23, line 2, after “thereof,” delete “comprising” and insert --- wherein B-L comprises ---
In claim 27, line 2, after “dye is” delete “S0456” and insert --- 

    PNG
    media_image1.png
    219
    379
    media_image1.png
    Greyscale
 ---
In claim 38, line 2, after “wherein” delete “A” and insert --- X ---
Claims 36, 54, 63 and 66 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds of the instant claims, pharmaceutical compositions thereof are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is US 2014/0271482 which discloses compounds that that are useful as near-infrared fluorescence probes include a pteroyl ligand that binds to a target receptor protein, a dye molecule, and a linker molecule, but fails to specifically disclose a conjugate comprising a fibroblast activation protein inhibitor, a bivalent linker and an infrared dye, a radioactive imaging agent, chelating agent or a therapeutic agent as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.S/           Examiner, Art Unit 1618
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618